EXHIBIT 10.2


NEW ENGLAND BUSINESS SERVICE, INC.

--------------------------------------------------------------------------------


NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------


DATED AS OF JANUARY 20, 2004




$50,000,000


5.62% SENIOR NOTES DUE JANUARY 20, 2014

--------------------------------------------------------------------------------

  TABLE OF CONTENTS       Page 1 AUTHORIZATION OF NOTES 1        2 SALE AND
PURCHASE OF NOTES 1        3 CLOSING 2        4 CONDITIONS TO CLOSING 2  4.1
   Representations and Warranties. 2  4.2    Performance; No Default. 2  4.3
   Compliance Certificates. 2  4.4    Opinions of Counsel. 3  4.5    Purchase
Permitted By Applicable Law, etc. 3  4.6    Sale of Other Notes. 3  4.7
   Payment of Special Counsel Fees. 4  4.8    Private Placement Number. 4  4.9
   Changes in Corporate Structure. 4  4.10    Proceedings and Documents. 4  4.11
   Subsidiary Guaranty. 4  4.12    Intercreditor Agreement. 4  4.13    Consent
Agreement. 5  4.14    Bank Documents. 5  4.15    2001 Note Agreement Amendment.
5        5 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 5  5.1    Organization;
Power and Authority. 5  5.2    Authorization, etc. 5  5.3    Disclosure. 6  5.4
   Organization and Ownership of Shares of Subsidiaries; Affiliates. 6  5.5
   Financial Statements. 7  5.6    Compliance with Laws, Other Instruments, etc.
7  5.7    Governmental Authorizations, etc. 7  5.8    Litigation; Observance of
Agreements, Statutes and Orders. 8  5.9    Taxes. 8  5.10    Title to Property;
Leases. 8  5.11    Licenses, Permits, etc. 9  5.12    Compliance with ERISA. 9 
5.13    Private Offering by the Company. 10  5.14    Use of Proceeds; Margin
Regulations. 10  5.15    Existing Indebtedness, Future Liens. 11  5.16
   Foreign Assets Control Regulations, etc. 11  5.17    Status under Certain
Statutes. 11  5.18    Environmental Matters. 11        6 REPRESENTATIONS OF THE
PURCHASER 12  6.1    Purchase for Investment. 12  6.2    Source of Funds. 12   
    7 INFORMATION AS TO COMPANY 14  7.1    Financial and Business Information.
14  7.2    Officer's Certificate. 17  7.3    Inspection. 17        8 PAYMENT OF
THE NOTES 18  8.1    Required Prepayments, Payment at Maturity. 18  8.2
   Optional Prepayments with Make-Whole Amount. 18  8.3    Allocation of Partial
Prepayments. 18  8.4    Maturity; Surrender, etc. 19  8.5    No Other Optional
Prepayments or Purchase of Notes. 19  8.6    Make-Whole Amount. 19        9
AFFIRMATIVE COVENANTS 20  9.1    Compliance with Law. 21  9.2    Insurance. 21 
9.3    Maintenance of Properties. 21  9.4    Payment of Taxes and Claims. 21 
9.5    Corporate Existence, etc. 22  9.6    Additional Active Domestic
Subsidiaries. 22  9.7    Pari Passu Ranking. 22        10 NEGATIVE COVENANTS 22 
10.1    Transactions with Affiliates. 22  10.2    Fixed Charge Coverage Ratio.
22  10.3    Consolidated Net Worth. 23  10.4    Leverage Ratio. 23  10.5
   Priority Debt. 23  10.6    Sale of Assets. 24  10.7    Liens. 24  10.8
   Mergers, Consolidations, etc. 26  10.9    Line of Business. 26        11
EVENTS OF DEFAULT 26        12 REMEDIES ON DEFAULT, ETC. 29  12.1
   Acceleration. 29  12.2    Other Remedies. 30  12.3    Rescission. 30  12.4
   No Waivers or Election of Remedies, Expenses, etc. 30        13 REGISTRATION;
EXCHANGE; SUBSTITUTION OF NOTES 31  13.1    Registration of Notes. 31  13.2
   Transfer and Exchange of Notes. 31  13.3    Replacement of Notes. 31       
14 PAYMENTS ON NOTES 32  14.1    Place of Payment. 32  14.2    Home Office
Payment. 32        15 EXPENSES, ETC. 33  15.1    Transaction Expenses. 33  15.2
   Survival. 33        16 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT 33        17 AMENDMENT AND WAIVER 33  17.1    Requirements. 33  17.2
   Solicitation of Holders of Notes. 34  17.3    Binding Effect, etc. 34  17.4
   Notes held by Company, etc. 35        18 NOTICES 35        19 REPRODUCTION OF
DOCUMENTS 35        20 CONFIDENTIAL INFORMATION 36        21 SUBSTITUTION OF
PURCHASER 37        22 MISCELLANEOUS 38  22.1    Successors and Assigns. 38 
22.2    Payments Due on Non-Business Days; When Payments Deemed Received. 38 
22.3    Severability. 38  22.4    Construction. 38  22.5    Counterparts. 38 
22.6    Governing Law. 39 

--------------------------------------------------------------------------------

Schedules and Exhibits           Schedule A - Information as to Purchasers
Schedule B - Defined Terms Exhibit 1 - Form of 5.62% Senior Note

--------------------------------------------------------------------------------


NEW ENGLAND BUSINESS SERVICE, INC.
500 MAIN STREET


GROTON, MASSACHUSETTS 01471


5.62% SENIOR NOTES DUE JANUARY 20, 2014

Dated as of January 20, 2004

TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A

Ladies and Gentlemen:

New England Business Service, Inc., a Delaware corporation (together with its
successors and assigns, the "Company"), agrees with you as follows:


1. AUTHORIZATION OF NOTES

        The Company will authorize the issue and sale of $50,000,000 aggregate
principal amount of its 5.62% Senior Notes due January 20, 2004 (the “Notes”,
such term to include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement or the Other Agreements (as hereinafter defined)).
The Notes shall be substantially in the form set out in Exhibit 1, with such
changes therefrom, if any, as may be approved by you and the Company. Certain
capitalized terms used in this Agreement are defined in Schedule B; references
to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.


2. SALE AND PURCHASE OF NOTES

        Subject to the terms and conditions of this Agreement, the Company will
issue and sell to you and you will purchase from the Company, at the Closing
provided for in Section 3, Notes in the principal amount specified below your
name in Schedule A at the purchase price of 100% of the principal amount
thereof. Contemporaneously with entering into this Agreement, the Company is
entering into separate Note Purchase Agreements (the “Other Agreements”)
identical with this Agreement with each of the other purchasers named in
Schedule A (the “Other Purchasers”), providing for the sale at such Closing to
each of the Other Purchasers of Notes in the principal amount specified opposite
its name on Schedule A. The sales of the Notes to you and to each Other
Purchaser are to be separate sales; provided, however, the Company and you agree
that this Agreement and the Other Agreements shall constitute one single
agreement for purposes of applying any statute otherwise limiting any choice of
law, choice of forum, interest, fees or other contractual provision if the
statute validates such contractual provision, or exempts from the statute’s
limitation on such contractual provision, a single agreement creating or
evidencing obligations above a threshold amount specified in that statute. Your
obligation hereunder and the obligations of the Other Purchasers under the Other
Agreements are several and not joint obligations and you shall have no
obligation under any Other Agreement and no liability to any Person for the
performance or non-performance by any Other Purchaser thereunder.


3. CLOSING

        The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Bingham McCutchen LLP, One State
Street, Hartford, Connecticut 06103 at 10:00 a.m., local time, at a closing (the
“Closing”) on January 20, 2004. At the Closing the Company will deliver to you
the Notes to be purchased by you in the form of a single Note (or such greater
number of Notes in denominations of at least $100,000 as you may request), dated
the date of the Closing and registered in your name (or in the name of your
nominee), as indicated in Schedule A, against payment by federal funds wire
transfer in immediately available funds of the amount of the purchase price
therefor as directed by the Company in Schedule 3. If at the Closing the Company
shall fail to tender such Notes to you as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
your satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such nonfulfillment.


4. CONDITIONS TO CLOSING

        Your obligation to purchase and pay for the Notes to be sold to you at
the Closing is subject to the fulfillment to your satisfaction, prior to or at
the Closing, of the following conditions:

  4.1. Representations and Warranties.


        The representations and warranties of the Company in this Agreement
shall be correct when made and at the time of the Closing.

  4.2. Performance; No Default.


        The Company shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at the Closing and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Schedule 5.14) no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
either Section 10.1 or Section10.6 had such Sections applied since such date.

  4.3. Compliance Certificates.


    (a)       Officer’s Certificate. The Company shall have delivered to you an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.


    (b)       Secretary’s Certificate. The Company shall have delivered to you a
certificate of its Secretary or one of its Assistant Secretaries, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes, this Agreement and the other Financing Documents to which the Company
is a party.


    (c)        Subsidiary Guarantor Secretary’s Certificates. Each Subsidiary
Guarantor shall have delivered to you a certificate of its Secretary or one of
its Assistant Secretaries certifying as to the resolutions attached thereto and
other corporate proceedings relating to the authorization, execution and
delivery of the Financing Documents to which such Subsidiary Guarantor is a
party.


  4.4. Opinions of Counsel.


        You shall have received opinions in form and substance satisfactory to
you, dated the date of the Closing, from:

  (a)         LeBoeuf, Lamb, Greene & MacRae, L.L.P., counsel for the Company,
substantially in the form set out in Exhibit 4.4(a), and covering such other
matters incident to the transactions contemplated hereby as you or your counsel
may reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to you); and


    (b)        Bingham McCutchen LLP, your special counsel in connection with
such transactions, substantially in the form set out in Exhibit 4.4(b) and
covering such other matters incident to such transactions as you may reasonably
request.


  4.5. Purchase Permitted By Applicable Law, etc.


        On the date of the Closing your purchase of Notes shall (a) be permitted
by the laws and regulations of each jurisdiction to which you are subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including, without limitation, Regulation T, U
or X of the Board of Governors of the Federal Reserve System) and (c) not
subject you to any tax, penalty or liability under or pursuant to any applicable
law or regulation. If requested by you, you shall have received an Officer’s
Certificate certifying as to such matters of fact as you may reasonably specify
to enable you to determine whether such purchase is so permitted.

  4.6. Sale of Other Notes.


        Contemporaneously with the Closing the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them at the Closing as specified in Schedule A.

  4.7. Payment of Special Counsel Fees.


        Without limiting the provisions of Section 15.1, the Company shall have
paid on or before the Closing the fees, charges and disbursements of your
special counsel referred to in Section 4.4(b) to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the date of the Closing.



  4.8. Private Placement Number.



        A Private Placement Number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the Securities Valuation Office of the National
Association of Insurance Commissioners) shall have been obtained for the Notes.



  4.9. Changes in Corporate Structure.



        Except as specified in Schedule 4.9, the Company shall not have changed
its jurisdiction of incorporation or been a party to any merger or consolidation
and shall not have succeeded to all or any substantial part of the liabilities
of any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

  4.10. Proceedings and Documents.


        All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.

  4.11. Subsidiary Guaranty.


        Each of the Subsidiaries specified on Schedule 4.11 (collectively,
together with each other Subsidiary that shall, from time to time, become a
party to the Subsidiary Guaranty and their respective successors and assigns,
the “Subsidiary Guarantors”), which Subsidiaries are all of the Active Domestic
Subsidiaries existing on the date of Closing and each other Subsidiary, if any,
required by the terms of the Bank Agreement to Guaranty the obligations arising
under the Bank Agreement, shall have executed and delivered the Subsidiary
Guaranty in the form set forth in Exhibit 4.11.

  4.12. Intercreditor Agreement.


        The Intercreditor Agreement shall have been duly executed and delivered,
substantially in the form of Exhibit 4.12, and a copy thereof evidencing such
due execution and delivery shall have been delivered to you.

4.13. Consent Agreement.

        The Consent Agreement shall have been duly executed and delivered, and
an executed copy thereof shall have been delivered to you.

4.14. Bank Documents.

        You shall have received copies of each of the Bank Documents, certified
by a Responsible Officer to be true, correct and complete.

4.15. 2001 Note Agreement Amendment.

        The 2001 Note Agreement Amendment shall have been duly executed and
delivered, substantially in the form of Exhibit 4.15, and a copy thereof
evidencing such due execution and delivery shall have been delivered to you.


5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company represents and warrants to you, as of the date of the
Closing, that:


5.1. ORGANIZATION; POWER AND AUTHORITY.

        Each of the Company and its Subsidiaries is a corporation or other legal
entity, or in the case of Chiswick Trust, a Massachusetts business trust, duly
organized, validly existing and, except in the case of Chiswick Trust (which
respect to which no such concept is applicable) in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Company and its Subsidiaries has the corporate or
other power and authority to own or hold under lease the properties it purports
to own or hold under lease, to transact the business it transacts and proposes
to transact, to execute and deliver the Financing Documents to which it is a
party and to perform the provisions hereof and thereof.

5.2. Authorization, etc.

    (a)        The Company. The Financing Documents to which the Company is a
party have been duly authorized by all necessary corporate action on the part of
the Company, and such Financing Documents constitute legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


    (b)        The Subsidiary Guarantors. The Financing Documents to which each
Subsidiary Guarantor is a party have been duly authorized by all necessary
corporate or other action on the part of each such Subsidiary Guarantor, and
such Financing Documents constitute legal, valid and binding obligations of each
such Subsidiary Guarantor enforceable against each such Subsidiary Guarantor in
accordance with their respective terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).



5.3. DISCLOSURE.

        The Company, through its agent, RBS Securities Corporation, has
delivered to you and each Other Purchaser a copy of a Confidential Private
Placement Memorandum, dated December, 2003 (the “Memorandum”), relating to the
transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. Except as disclosed in Schedule 5.3, this
Agreement, the Memorandum, the documents, certificates or other writings
delivered to you by or on behalf of the Company in connection with the
transactions contemplated hereby and the financial statements listed in Schedule
5.5, taken as a whole, do not contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Memorandum or as expressly described in Schedule 5.3, or in one
of the documents, certificates or other writings identified therein, or in the
financial statements listed in Schedule 5.5, since September 27, 2003, there has
been no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary except changes that individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. There is no fact known to the Company that could reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Memorandum or in the other documents, certificates and other writings delivered
to you by or on behalf of the Company specifically for use in connection with
the transactions contemplated hereby.

5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

    (a)        Schedule 5.4 contains (except as noted therein) complete and
correct lists of: (i) the Company’s Subsidiaries, showing, as to each
Subsidiary, (A) the correct name thereof, (B) the jurisdiction of its
organization, (C) the percentage of shares of each class of its Capital Stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary, and (D) whether such Subsidiary is an Active Domestic Subsidiary;
and (ii) the Company’s Affiliates, other than Subsidiaries.


    (b)        All of the outstanding shares of Capital Stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4). The Subsidiaries listed on
Schedule 4.11 are the only Active Domestic Subsidiaries as of the date of
Closing.


    (c)        No Subsidiary is subject to any legal restriction, or is a party
to any agreement (other than the Financing Documents, the Bank Documents and
customary limitations imposed by corporate law statutes), restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of Capital Stock or similar equity interests of such
Subsidiary.



5.5. FINANCIAL STATEMENTS.

        The Company has delivered to you and each Other Purchaser copies of the
consolidated financial statements of the Company and its Subsidiaries listed in
Schedule 5.5. All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (except for, in the
case of interim financial statements, year end adjustments, the absence of
footnotes and any other items permitted to be excluded from Form 10-Q by the
Exchange Act).

5.6. Compliance with Laws, Other Instruments, etc.

        The execution, delivery and performance by the Company and its
Subsidiaries of the Financing Documents to which each such Person is a party
will not:

    (a)        contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or bylaws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected;


    (b)        conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary; or


    (c)        violate any provision of any statute or other rule or regulation
of any Governmental Authority applicable to the Company or any Subsidiary.



5.7. GOVERNMENTAL AUTHORIZATIONS, ETC.

        No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company or any Subsidiary of the
Financing Documents to which it is a party (other than disclosure filings with
the Securities and Exchange Commission under the federal securities laws).


5.8. LITIGATION; OBSERVANCE OF AGREEMENTS, STATUTES AND ORDERS.

    (a)        Except as disclosed in Schedule 5.8, there are no actions, suits
or proceedings pending or, to the knowledge of the Company, threatened against
or affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.


    (b)        Neither the Company nor any Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without limitation, Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.



5.9. TAXES.

        The Company and its Subsidiaries have filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (a) the amount of which is not
individually or in the aggregate Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The Company
knows of no basis for any other tax or assessment that could reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of Federal, state or
other taxes for all fiscal periods are adequate. The Federal income tax
liabilities of the Company and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all Fiscal Years up to and including the
Fiscal Year ended June 26, 1999.


5.10. TITLE TO PROPERTY; LEASES.

        The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

5.11. Licenses, Permits, etc.

      Except as disclosed in Schedule 5.11:

    (a)        the Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others;


    (b)        to the best knowledge of the Company, no product or practice of
the Company or any Subsidiary infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, service mark, trademark,
trade name or other right owned by any other Person; and


    (c)        to the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries.



5.12. COMPLIANCE WITH ERISA.

    (a)        The Company and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to section 401(a)(29) or
412 of the Code, other than such liabilities or Liens as would not be
individually or in the aggregate Material.


    (b)        The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.


    (c)        The Company and the ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.


    (d)        Except as noted on Schedule 5.12(d), the expected postretirement
benefit obligation (determined as of the last day of the Company’s most recently
ended Fiscal Year in accordance with Financial Accounting Standards Board
Statement No. 106, without regard to liabilities attributable to continuation
coverage mandated by section 4980B of the Code) of the Company and its
Subsidiaries is not Material.


    (e)        The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
Sources used to pay the purchase price of the Notes to be purchased by you.


    (f)        Schedule 5.12(f) sets forth all ERISA Affiliates and all
“employee benefit plans” maintained by the Company (or any “affiliate” thereof)
or in respect of which the Notes could constitute an “employer security”
(“employee benefit plan” has the meaning specified in section 3 of ERISA,
“affiliate” has the meaning specified in section 407(d) of ERISA and section V
of the Department of Labor Prohibited Transaction Exemption 95-60 (60 FR 35925,
July 12, 1995) and “employer security” has the meaning specified in section
407(d) of ERISA).



5.13. PRIVATE OFFERING BY THE COMPANY.

        Neither the Company nor anyone acting on its behalf has offered the
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any Person other than you, the Other Purchasers and not more than 32 other
Institutional Investors (as defined in clause (c) of the definition of such
term), each of which has been offered the Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act.


5.14. USE OF PROCEEDS; MARGIN REGULATIONS.

        The Company will apply the proceeds of the sale of the Notes as set
forth in Schedule 5.14. No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any Margin Stock or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin Stock does not constitute more
than 1% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that Margin
Stock will constitute more than 1% of the value of such assets. As used in this
Section, the term “purpose of buying or carrying” shall have the meaning
assigned to it in said Regulation U.


5.15. EXISTING INDEBTEDNESS, FUTURE LIENS.

    (a)        Except as described therein, Schedule 5.15 sets forth a complete
and correct list of all outstanding Indebtedness of the Company and its
Subsidiaries as of December 27, 2003 (and specifying, as to each such
Indebtedness, the collateral, if any, securing such Indebtedness), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries. Neither the Company nor any Subsidiary is in default, and no
waiver of default is currently in effect, in the payment of any principal of or
interest on any Indebtedness of the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.


    (b)        Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.7.



5.16. FOREIGN ASSETS CONTROL REGULATIONS, ETC.

        Neither the sale of the Notes by the Company hereunder nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended, or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, including, without limitation,
the U.S. Anti-Terrorism Order and the Department of the U.S. Treasury Rule.
Neither the Company nor any Subsidiary is a blocked Person described in the U.S.
Anti-Terrorism Order or knowingly engages in any dealings or transactions
described in such order with such Persons, which dealings or transactions would
be reasonably likely to cause the Company or any of its Subsidiaries or any
holders of the Notes to be in violation of the U.S. Anti-Terrorism Order.


5.17. STATUS UNDER CERTAIN STATUTES.

        Neither the Company nor any Subsidiary is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 1935, as amended, or the Federal Power Act, as amended.


5.18. ENVIRONMENTAL MATTERS.

        Except as disclosed on Schedule 5.18, neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect. Except as otherwise disclosed to you in writing:

    (a)        neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;


    (b)        neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or disposed of any Hazardous Materials in a manner contrary to
any Environmental Laws in each case in any manner that could reasonably be
expected to result in a Material Adverse Effect; and


    (c)        all buildings on all real properties now owned, leased or
operated by the Company or any of its Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.



6. REPRESENTATIONS OF THE PURCHASER


6.1. PURCHASE FOR INVESTMENT.

        You represent that you are purchasing the Notes for your own account or
for one or more separate accounts maintained by you or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of your or their property shall at all times be
within your or their control. You understand that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.


6.2. SOURCE OF FUNDS.

        You represent that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
you to pay the purchase price of the Notes to be purchased by you hereunder:

    (a)        the Source is an “insurance company general account” as defined
in United States Department of Labor Prohibited Transaction Exemption (“PTE”)
95-60 (60 FR 35925, July 12, 1995) and in respect thereof you represent that
there is no “employee benefit plan” (as defined in section 3(3) of ERISA and
section 4975(e)(1) of the Code, treating as a single plan all plans maintained
by the same employer or employee organization or affiliate thereof) with respect
to which the amount of the general account reserves and liabilities of all
contracts held by or on behalf of such plan exceeds 10% of the total reserves
and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners’ Annual Statement filed with your state of domicile and that such
acquisition is eligible for and satisfies the other requirements of such
exemption; or


    (b)        if you are an insurance company, the Source does not include
assets allocated to any separate account maintained by you in which any employee
benefit plan (or its related trust) has any interest, other than a separate
account that is maintained solely in connection with your fixed contractual
obligations under which the amounts payable, or credited, to such plan and to
any participant or beneficiary of such plan (including any annuitant) are not
affected in any manner by the investment performance of the separate account; or


    (c)        the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a
bank collective investment fund, within the meaning of the PTE 91-38 (issued
July 12, 1991) and, except as you have disclosed to the Company in writing
pursuant to this paragraph 6.2(c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or


    (d)        the Source constitutes assets of an “investment fund” (within the
meaning of part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and


(i)     the identity of such QPAM and



(ii)     the names of all employee benefit plans whose assets are included in
such investment fund have been disclosed to the Company in writing pursuant to
this paragraph 6.2(d); or



    (e)        the Source is a governmental plan; or


    (f)        the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this paragraph
6.2(f); or


    (g)        the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.


As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.


7. INFORMATION AS TO COMPANY


7.1. FINANCIAL AND BUSINESS INFORMATION.

        The Company shall deliver to each holder of Notes that is an
Institutional Investor:

(a) Quarterly Statements — within 45 days after the end of each quarterly fiscal
period in each Fiscal Year of the Company (other than the last quarterly fiscal
period of each such Fiscal Year), duplicate copies of,


(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the Fiscal Year ending with
such quarter,


  setting forth in each case in comparative form the figures for the
corresponding periods in the previous Fiscal Year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer as fairly presenting, in
all material respects, the consolidated financial position of the companies
being reported on and their consolidated results of operations and cash flows,
subject to changes resulting from year-end adjustments, provided that delivery
within the time period specified above of copies of the Company’s Quarterly
Report on Form 10-Q prepared in compliance with the requirements therefor and
filed with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this paragraph (a);


(b) Annual Statements — within 90 days after the end of each Fiscal Year of the
Company, duplicate copies of,


(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,


  setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the consolidated financial
position of the companies being reported upon and their consolidated results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that the delivery within the time period specified
above of the Company’s Annual Report on Form 10-K for such Fiscal Year prepared
in accordance with the requirements therefor and filed with the Securities and
Exchange Commission, shall be deemed to satisfy the requirements of this
Section 7.1(b);


(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report (including, without limitation, the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act), notice or proxy statement sent by the Company or any
Subsidiary to public securities holders generally and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission (excluding registration statements on Form S-8 and related
prospectuses) and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material, provided that the requirements of this Section 7.1(c) shall
be deemed to be satisfied if a copy of the information described above is filed
with the Securities and Exchange Commission via EDGAR;


(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;


(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:


(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date of the
Closing; or


(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or


(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;


(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;


(g) Actions, Proceedings — promptly after a Responsible Officer becomes aware of
the commencement thereof, notice of any action or proceeding relating to the
Company or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;


    (h)        Amendments to Bank Documents – promptly, copies of any
amendments, modifications or supplements to any agreement or instrument
evidencing any obligation of the Company in respect of the Bank Documents;


    (i)        Information Provided to Bank Group – at any time during the
existence of any “Default” or “Event of Default” under and as defined in the
Bank Agreement, or during the existence of any Default or Event of Default,
promptly upon their becoming available, copies of any statement, report, notice
or certificate furnished to the Bank Group or any agent for the Bank Group under
the Bank Agreement, to the extent that the information contained therein has not
already been delivered to each holder of Notes; and


    (j)        Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes, or such information regarding the Company required to satisfy
the requirements of 17 C.F.R. §230.144A, as amended from time to time, in
connection with any contemplated transfer of the Notes.



7.2. OFFICER’S CERTIFICATE.

        Each set of financial statements delivered to a holder of Notes pursuant
to Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate
of a Senior Financial Officer setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order

  to establish whether the Company was in compliance with the requirements of
Sections 10.2 through 10.7, inclusive, during the quarterly or annual period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and


(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review has not
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.



7.3. INSPECTION.

        The Company shall permit the representatives of each holder of Notes
that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder

  and upon reasonable prior notice to the Company, to visit the principal
executive office of the Company, to discuss the affairs, finances and accounts
of the Company and its Subsidiaries with the Company’s officers, and (with the
consent of the Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; and


(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.


8. PAYMENT OF THE NOTES


8.1. Required Prepayments, Payment at Maturity.


        On January 20, 2010 and on each January 20 thereafter to and including
January 20, 2014 the Company will prepay $10,000,000 principal amount (or such
lesser principal amount as shall then be outstanding) of the Notes at par and
without payment of the Make-Whole Amount or any premium, and the Company will
pay all of the principal amount of the Notes remaining outstanding, if any, on
January 20, 2014. Each partial prepayment of the Notes pursuant to Section 8.2
will be applied first, to the amount due on the maturity date of the Notes and
second, to the mandatory prepayments applicable to the Notes, as set forth in
this Section 8.1, in the inverse order of the maturity thereof.


8.2. OPTIONAL PREPAYMENTS WITH MAKE-WHOLE AMOUNT.

        The Company may, at its option, upon notice as provided below, prepay at
any time all, or from time to time any part of, the Notes (but if in part, in an
amount not less than $1,000,000 or such lesser amount as shall then be
outstanding), at 100% of the principal amount so prepaid and interest thereon
accrued to the date of such prepayment, plus the Make-Whole Amount determined
for the prepayment date with respect to such principal amount. The Company will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such prepayment date,
the aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.


8.3. ALLOCATION OF PARTIAL PREPAYMENTS.

        In the case of each partial prepayment of the Notes, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.

8.4. Maturity; Surrender, etc.

        In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.


8.5. NO OTHER OPTIONAL PREPAYMENTS OR PURCHASE OF NOTES.

        The Company will not prepay (whether directly or indirectly by purchase,
redemption or other acquisition) any of the outstanding Notes except upon the
payment or prepayment of the Notes in accordance with the terms of this Section
8. The Company will promptly cancel all Notes acquired by it or any Affiliate
pursuant to any payment, prepayment or purchase of Notes pursuant to any
provision of this Section 8 and no Notes may be issued in substitution or
exchange for any such Notes.


8.6. MAKE-WHOLE AMOUNT.

        The term “Make-Whole Amount” means, with respect to any Note, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:

          “Called Principal” means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.


          “Discounted Value” means, with respect to the Called Principal of any
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.


          “Reinvestment Yield” means, with respect to the Called Principal of
any Note, 0.50% over the yield to maturity implied by (a) the yields reported,
as of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, displayed on the
appropriate Bloomberg PX page (or such other display as may replace the
Bloomberg PX page) for actively traded U.S. Treasury securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (b) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (i) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (ii) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than the Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than the Remaining Average Life. The Reinvestment
Yield shall be rounded to that same number of decimal places as appear in the
interest rate set forth in the Notes.


          “Remaining Average Life” means, with respect to any Called Principal,
the number of years (calculated to the nearest one-twelfth year) obtained by
dividing (a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.


          “Remaining Scheduled Payments” means, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or Section 12.1.


          “Settlement Date” means, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.



9. AFFIRMATIVE COVENANTS

        The Company covenants that so long as any of the Notes are outstanding:


9.1. COMPLIANCE WITH LAW.

        The Company will and will cause each of its Subsidiaries to comply with
all laws, ordinances or governmental rules or regulations to which each of them
is subject, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


9.2. INSURANCE.

        The Company will and will cause each of its Subsidiaries to maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

9.3. Maintenance of Properties.

        The Company will and will cause each of its Subsidiaries to maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


9.4. PAYMENT OF TAXES AND CLAIMS.

        The Company will and will cause each of its Subsidiaries to file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes, assessments,
charges or levies have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax or
assessment or claims if (a) the amount, applicability or validity thereof is
contested by the Company or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (b) the nonpayment of all such taxes, assessments, charges
and levies in the aggregate could not reasonably be expected to have a Material
Adverse Effect.


9.5. CORPORATE EXISTENCE, ETC.

        The Company will at all times preserve and keep in full force and effect
its corporate existence. Subject to Section 10.6, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Subsidiary) and all rights
and franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.


9.6. ADDITIONAL ACTIVE DOMESTIC SUBSIDIARIES.

        At the time any Person becomes an Active Domestic Subsidiary of the
Company, the Company shall so notify the holders of the Notes and promptly
thereafter (but in any event within 30 days after the date hereof) shall (i)
cause such Person to execute and deliver a Subsidiary Guaranty and to remain
obligated in respect of such Subsidiary Guaranty at all times thereafter, and
(ii) provide the holder of the Notes a new Schedule 5.4 which shall reflect the
information regarding such new Active Domestic Subsidiary required by Section
5.4.

9.7. Pari Passu Ranking.

        The Company covenants that its obligations and the obligations of the
Subsidiary Guarantors under the Financing Documents do and will at all times
rank at least pari passu, without preference or priority, with all other
outstanding, unsecured, unsubordinated obligations of the Company and the
Subsidiary Guarantors (as the case may be), including, without limitation, the
obligations contained in the Bank Documents (except as indicated in Schedule
5.15).


10. NEGATIVE COVENANTS

        The Company covenants that so long as any of the Notes are outstanding:


10.1. TRANSACTIONS WITH AFFILIATES.

        The Company will not, and will not permit any Subsidiary to, enter into
directly or indirectly any Material transaction or Material group of related
transactions (including, without limitation, the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Subsidiary), except in the ordinary
course and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.


10.2. FIXED CHARGE COVERAGE RATIO.

        The Company will not, at any time during any period specified below,
permit the ratio of:

  (a)   the result of (i) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company most recently ended at such time, minus (ii)
Consolidated Capital Expenditures made by the Company and its Subsidiaries
during such period; to


(b) Consolidated Interest Expense for such period;

to be less than 4.00 to 1.00.


10.3. CONSOLIDATED NET WORTH.

        The Company will not, at any time, permit Consolidated Net Worth to be
less than the sum of

    (a)        $120,000,000, plus


    (b)        an amount equal to 25% of Consolidated Net Income for each
completed Fiscal Year of the Company beginning with the Fiscal Year ended June
26, 2004 (or if such Consolidated Net Income is a deficit figure for any such
Fiscal Year, then $0 for such Fiscal Year), plus


    (c)        an amount equal to 100% of all proceeds paid to the Company or
any Subsidiary resulting from any sale after the date of Closing by the Company
or any Subsidiary of


    (i)        Capital Stock issued by the Company or any such Subsidiary, or

    (ii)        warrants or subscription rights for Capital Stock issued by the
Company or any such Subsidiary.



10.4. LEVERAGE RATIO.

        The Company shall not, as of the last day of each fiscal quarter
commencing with the fiscal quarter of the Company ending December 27, 2003,
permit the ratio of (a) Consolidated Debt on such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters ending on such date,
to be greater than 3.00 to 1.00.

10.5. Priority Debt.

        The Company shall not, at any time, permit the aggregate outstanding
amount of Priority Debt to exceed 15% of Consolidated Net Worth, determined as
of the last day of the then most recently ended fiscal quarter of the Company
commencing with the fiscal quarter of the Company ending December 27, 2003.

10.6. Sale of Assets.

        The Company will not, and will not permit any of its Subsidiaries to,
make any Transfer other than an Asset Disposition, but only so long as the
following conditions are satisfied with respect to such Asset Disposition:

    (a)        in the good faith opinion of the Company, the Asset Disposition
is in exchange for consideration having a Fair Market Value at least equal to
that of the property exchanged and is in the best interest of the Company or
such Subsidiary (except that (i) Asset Dispositions referred to in clauses
(a)(i) and (a)(ii) of the definition of Asset Disposition and (ii) Asset
Dispositions consisting of Transfers of Capital Stock of the Company, shall not
be subject to the Fair Market Value requirement); and


    (b)        immediately prior to and after giving effect to the Asset
Disposition, no Default or Event of Default would exist.



10.7. LIENS.

        The Company will not, and will not permit any of its Subsidiaries to,
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including, without limitation, any document or instrument in
respect of goods or accounts receivable) of the Company or any such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom or assign or otherwise convey any right to receive income or profits,
except (the following being collectively referred to herein as “Permitted
Liens”):

    (a)        Liens for taxes, assessments or other governmental charges which
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;


    (b)        Liens created by or resulting from any judgment or award which
are being actively contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;


    (c)        statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable or the payment of
which is not at the time required by Section 9.4;


    (d)        leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;


    (e)        any Lien existing on property of a Person immediately prior to
its being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Debt secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
property, and (ii) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property;


    (f)        Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business (i) in connection with workers’
compensation, unemployment insurance and other types of social security or
retirement benefits, or (ii) to secure (or to obtain letters of credit that
secure) the performance of tenders, statutory obligations, surety bonds, appeal
bonds, bids, leases (other than Capital Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;


    (g)        Liens existing on the date of this Agreement and reflected on
Schedule 5.15;


    (h)        any Lien created to secure all or any part of the purchase price,
or to secure Debt incurred or assumed to pay all or any part of the purchase
price or cost of construction, of real or tangible personal property (or any
improvement thereon or thereto) acquired or constructed by the Company or a
Subsidiary after the date of the Closing, provided that (1) any such Lien shall
extend solely to the item or items of such property (or improvement thereon) so
acquired or constructed and, if required by the terms of the instrument
originally creating such Lien, other property (or improvement thereon) which is
an improvement to or is acquired for specific use in connection with such
acquired or constructed property (or improvement thereon) or which is real
property being improved by such acquired or constructed property (or improvement
thereon), (2) the principal amount of the Debt secured by any such Lien shall at
no time exceed an amount equal to the Fair Market Value (as determined in good
faith by the board of directors of the Company) of such property (or improvement
thereon) at the time of such acquisition or construction, and (3) any such Lien
shall be created contemporaneously with, or within 120 days after, the
acquisition or completion of construction of such property; and


    (i)        other Liens not otherwise permitted by paragraphs (a) through (h)
of this Section, provided that, immediately after, and immediately after giving
effect to, the incurrence of any Debt secured by any such Lien, Priority Debt
will not exceed 15% of Consolidated Net Worth.



10.8. MERGERS, CONSOLIDATIONS, ETC.

        The Company will not, and will not permit any of its Subsidiaries to,
consolidate with or merge with any other corporation or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person (except that a Subsidiary of the Company may
consolidate with or merge with, or convey, transfer or lease substantially all
of its assets in a single transaction or series of transactions to, the Company
or another Subsidiary of the Company), provided that the foregoing restriction
does not apply to the consolidation or merger of the Company with, or the
conveyance, transfer or lease of substantially all of the assets of the Company
in a single transaction or series of transactions to, any Person so long as:

    (a)        the successor formed by such consolidation or the survivor of
such merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent corporation organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;


    (b)        if the Company is not the Successor Corporation, such corporation
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement and the Notes (pursuant to such agreements and instruments as
shall be reasonably satisfactory to the Required Holders), and the Company shall
have caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof; and


    (c)        immediately after giving effect to such transaction no Default or
Event of Default would exist.


No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any Successor
Corporation from its liability under this Agreement or the Notes.

10.9. Line of Business.

        The Company will not, and will not permit any of its Subsidiaries to,
engage in any business if, as a result, the general nature of the business in
which the Company and its Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the business in which the Company and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Memorandum.


11. EVENTS OF DEFAULT

        An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:

    (a)        the Company defaults in the payment of any principal or
Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or


    (b)        the Company defaults in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable; or


    (c)        the Company defaults in the performance of or compliance with any
term contained in any of Sections 10.1 through 10.9, inclusive, or Section
7.1(d); or


    (d)        the Company defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11) and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) the Company receiving written notice of such default from any
holder of a Note; or


    (e)        any representation or warranty made in writing by or on behalf of
the Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or


      (f)

    (i)        the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than Indebtedness under
this Agreement and the Notes) beyond any period of grace provided with respect
thereto, that individually or together with such other Indebtedness as to which
any such failure exists has an aggregate outstanding principal amount of at
least $1,000,000, or


    (ii)        the Company or any Subsidiary is in default in the performance
of or compliance with any term of any evidence of any Indebtedness (other than
Indebtedness under this Agreement and the Notes), that individually or together
with such other Indebtedness as to which any such failure exists has an
aggregate outstanding principal amount of at least $1,000,000, or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or


    (iii)        as a consequence of the occurrence or continuation of any event
or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests),


  (A) the Company or any Subsidiary has become obligated to purchase or repay
Indebtedness (other than the Notes) before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $1,000,000, or


  (B) one or more Persons have the right to require the Company or any
Subsidiary so to purchase or repay such Indebtedness; or


    (g)        the Company or any Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or


    (h)        a court or governmental authority of competent jurisdiction
enters an order appointing, without consent by the Company or any Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any Subsidiary or with respect to any substantial part of the
property of the Company or any Subsidiary, or constituting an order for relief
or approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any Subsidiary, or any such petition shall be
filed against the Company or any Subsidiary and such petition shall not be
dismissed within 60 days; or


    (i)        a final judgment or judgments for the payment of money
aggregating in excess of $1,000,000 are rendered against one or more of the
Company and its Subsidiaries and which judgments are not, within 60 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or


    (j)        if


    (i)        any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code,


  (ii) a notice of intent to terminate any Plan shall have been or is reasonably
expected to be filed with the PBGC or the PBGC shall have instituted proceedings
under ERISA section 4042 to terminate or appoint a trustee to administer any
Plan or the PBGC shall have notified the Company or any ERISA Affiliate that a
Plan may become a subject of any such proceedings,


  (iii) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans subject to Title IV of
ERISA, determined in accordance with Title IV of ERISA, shall exceed $1,000,000,


  (iv) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,


  (v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan,
or


  (vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder;


  and any such event or events described in clauses (i) through (vi) above,
either individually or together with any other such event or events, could
reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(j), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA.



12. REMEDIES ON DEFAULT, ETC.


12.1. ACCELERATION.

    (a)        If an Event of Default with respect to the Company described in
Section 11(g) or 11(h) (other than an Event of Default described in clause (i)
of Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the
fact that such clause encompasses clause (i) of 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.


    (b)        If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.


    (c)        If any Event of Default described in Section 11(a) or 11(b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.


        Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount, shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.


12.2. OTHER REMEDIES.

        If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.


12.3. RESCISSION.

        At any time after any Notes have been declared due and payable pursuant
to clause (b) or clause (c) of Section 12.1, the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, due and payable on any Notes other
than by reason of such declaration, and all interest on such overdue principal
and Make-Whole Amount, if any, and (to the extent permitted by applicable law)
any overdue interest in respect of the Notes, at the Default Rate, (b) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (c) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, etc.

        No course of dealing and no delay on the part of any holder of any Note
in exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.


13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES


13.1. REGISTRATION OF NOTES.

        The Company shall keep at its principal executive office a register for
the registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.


13.2. TRANSFER AND EXCHANGE OF NOTES.

        Upon surrender of any Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
his attorney duly authorized in writing and accompanied by the address for
notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.


13.3. REPLACEMENT OF NOTES.

        Upon receipt by the Company of evidence reasonably satisfactory to it of
the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

    (a)        in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, an original purchaser or a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or


    (b)        in the case of mutilation, upon surrender and cancellation
thereof, the Company at its own expense shall execute and deliver, in lieu
thereof, a new Note, dated and bearing interest from the date to which interest
shall have been paid on such lost, stolen, destroyed or mutilated Note or dated
the date of such lost, stolen, destroyed or mutilated Note if no interest shall
have been paid thereon.



14. PAYMENTS ON NOTES


14.1. PLACE OF PAYMENT.

        Subject to Section 14.2, payments of principal, Make-Whole Amount, if
any, and interest becoming due and payable on the Notes shall be made in Groton,
Massachusetts at the principal office of the Company in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

14.2. Home Office Payment.

        So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below your name in Schedule A, or by such other
method or at such other address as you shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, you shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by you or your nominee you will, at your election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by you under this Agreement and
that has made the same agreement relating to such Note as you have made in this
Section 14.2.


15. EXPENSES, ETC.


15.1. TRANSACTION EXPENSES.

        Whether or not the transactions contemplated hereby are consummated, the
Company will pay all costs and expenses (including reasonable attorneys’ fees of
a special counsel and, if reasonably required, local or other counsel) incurred
by you and each other holder of a Note in connection with such transactions and
in connection with any amendments, waivers or consents under or in respect of
this Agreement or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the Notes, or by reason of being a holder of
any Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Company will pay, and
will save you and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses if any, of brokers and finders (other
than those retained by you).


15.2. SURVIVAL.

        The obligations of the Company under this Section 15 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, and the termination of this Agreement.


16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

        All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by you of any Note or portion thereof or interest therein and the payment of any
Note, and may be relied upon by any subsequent holder of a Note, regardless of
any investigation made at any time by or on behalf of you or any other holder of
a Note. All statements contained in any certificate or other instrument
delivered by or on behalf of the Company pursuant to this Agreement shall be
deemed representations and warranties of the Company under this Agreement.
Subject to the preceding sentence, this Agreement and the Notes embody the
entire agreement and understanding between you and the Company and supersede all
prior agreements and understandings relating to the subject matter hereof.


17. AMENDMENT AND WAIVER


17.1. REQUIREMENTS.

        This Agreement and the Notes may be amended, and the observance of any
term hereof or of the Notes may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Company and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of any of Sections 1, 2, 3, 4, 5, 6 and 21, or any defined term (as
it is used therein), will be effective as to you unless consented to by you in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 and
20. 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.


(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.


17.3. Binding Effect, etc.


        Any amendment or waiver consented to as provided in this Section 17
applies equally to all holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Company without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4.     Notes held by Company, etc.

        Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.


18. NOTICES

        All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(a) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A,

        or at such other address as you or it shall have specified to the
Company in writing;

(b) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing; or


(c) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the Treasurer, telecopier: (978) 449-3018, or at such
other address as the Company shall have specified to the holder of each Note in
writing.


Notices under this Section 18 will be deemed given only when actually received.


19. REPRODUCTION OF DOCUMENTS

        This Agreement and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.


20. CONFIDENTIAL INFORMATION

        For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that

    (a)        was publicly known or otherwise known to you prior to the time of
such disclosure,


    (b)        subsequently becomes publicly known through no act or omission by
you or any person acting on your behalf,


    (c)        is furnished to you by a Person other than the Company or a
Subsidiary unless you have actual knowledge that such Person is subject to and
in violation of a confidentiality obligation with respect to such information,
or


    (d)        constitutes financial statements delivered to you under Section
7.1 that are otherwise publicly available.


You will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by you in good faith to protect confidential
information of third parties delivered to you, provided that you may deliver or
disclose Confidential Information to:

  (i) your directors, officers, trustees, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by your Notes),


  (ii) your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20,


  (iii) any other holder of any Note,


  (iv) any Institutional Investor to which you sell or offer to sell such Note
or any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20),


  (v) any Person from which you offer to purchase any security of the Company
(if such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20),


  (vi) any federal or state regulatory authority having jurisdiction over you,


  (vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio, or


  (viii) any other Person to which such delivery or disclosure may be necessary
or appropriate

(A) to effect compliance with any law, rule, regulation or order applicable to
you,

(B) in response to any subpoena or other legal process,

(C) in connection with any litigation to which you are a party, or

(D) if an Event of Default has occurred and is continuing, to the extent you may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under your
Notes and this Agreement.


Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.


21. SUBSTITUTION OF PURCHASER

        You shall have the right to substitute any one of your Affiliates,
managed accounts or other Persons for whom you manage investments as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this Section
21), such word shall no longer be deemed to refer to such Affiliate, but shall
refer to you, and you shall have all the rights of an original holder of the
Notes under this Agreement.


22. MISCELLANEOUS


22.1. SUCCESSORS AND ASSIGNS.

        All covenants and other agreements contained in this Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.

22.2. Payments Due on Non-Business Days; When Payments Deemed Received.


(a) Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or Make-Whole
Amount or interest on any Note that is due on a date other than a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day.


(b) Payments, When Received. Any payment to be made to the holders of Notes
hereunder or under the Notes shall be deemed to have been made on the Business
Day such payment actually becomes available to such holder at such holder’s bank
prior to 12:00 noon (local time of such bank).


22.3. Severability.


        Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.4. Construction.

        Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

22.5. Counterparts.

        This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.


22.6. GOVERNING LAW.

        THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

        [Remainder of page intentionally blank; next page is signature page.]

--------------------------------------------------------------------------------

         If you are in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you
and the Company.

                                                                  
                                                      Very truly yours,

NEW ENGLAND BUSINESS SERVICE, INC.


BY: /S/ Daniel M. Junius
——————————————
Name: Daniel M. Junius
Title: Executive Vice President,
Chief Financial Officer and Treasurer


--------------------------------------------------------------------------------

The foregoing is hereby agreed to as of the date hereof.

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


BY: /S/ Kevin Kraska
——————————————
Name: Kevin Kraska
Title: Vice President


PRUCO LIFE INSURANCE COMPANY


BY: /S/ Kevin Kraska
——————————————
Name: Kevin Kraska
Title: Assistant Vice President


The foregoing is hereby agreed to as of the date hereof.

RGA REINSURANCE COMPANY
By:   Prudential Private Placement Investors, L.P.,
        as Investment Advisor
         By: Prudential Private Placement Investors, Inc.,
         General Partner

BY: /S/ Kevin Kraska
——————————————
Name: Kevin Kraska
Title: Vice President


--------------------------------------------------------------------------------


SCHEDULE A


INFORMATION AS TO PURCHASERS

Purchaser Names: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA PRUCO LIFE
INSURANCE COMPANY RGA REINSURANCE COMPANY

--------------------------------------------------------------------------------


SCHEDULE B


DEFINED TERMS

        As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

        “Active Domestic Subsidiary” means any Domestic Subsidiary that (i)
engages in business of any kind or nature (other than qualifying to do business
in a foreign jurisdiction), or (ii) has a net worth or assets of more than a de
minimis value, or (iii) issues any Capital Stock to any Person other than the
Company or a Subsidiary of the Company.

        “Affiliate” means at any time, and with respect to any Person,

    (a)        any other Person that at such time directly or indirectly through
one or more intermediaries Controls, or is Controlled by, or is under common
Control with, such first Person, and


    (b)        any Person beneficially owning or holding, directly or
indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests.


As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

        “Agreement, this” is defined in Section 17.3.

       “Asset Disposition” means:

    (a)        any

    (i)        Transfer from a Subsidiary to the Company or a Wholly-Owned
Subsidiary;

    (ii)        Transfer from the Company to a Wholly-Owned Subsidiary; or


    (iii)        Transfer from the Company to a Subsidiary (other than a
Wholly-Owned Subsidiary) or from a Subsidiary to another Subsidiary (other than
a Wholly-Owned Subsidiary);


    (b)        any Transfer made in the ordinary course of business and
involving only property that is either (i) inventory held for sale, (ii)
equipment, fixtures, supplies or materials no longer required in the operation
of the business of the Company or any of its Subsidiaries or that are obsolete
or that are being replaced in the ordinary course of business with property of
equivalent value and utility, or (iii) a license or lease of intellectual
property in the ordinary course of business;


    (c)        any Transfer of Capital Stock of the Company and other Margin
Stock for so long as such stock constitutes Margin Stock; or


    (d)        any other Transfer of assets not referred to in paragraphs (a)
through (d) above, in an aggregate amount not to exceed the lesser of (i)
$10,000,000 and (ii) five percent (5%) of the consolidated total assets of the
Company and its Subsidiaries (determined as of the date or dates of such
disposition).


        “Bank Agreement” means that certain Second Amended and Restated
Revolving Credit Agreement, dated as of July 13, 2001, between the Company and
Fleet National Bank, as agent for the Bank Group, as amended, restated,
supplemented or replaced from time to time (so long as each lender (or each
lender’s agent on behalf of such lender, as applicable) thereunder is a party to
the Intercreditor Agreement).

        “Bank Documents” means, collectively, the Bank Agreement and the Bank
Guaranty.

        “Bank Group” means each of the lenders party to the Bank Agreement.

        “Bank Guaranty” means that certain Guaranty, dated as of July 13, 2001,
executed and delivered by certain of the Company’s Subsidiaries, in favor of the
Bank Group, as amended, restated or supplemented from time to time.

        “Business Day” means (a) for the purposes of Section 8.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York or Boston, Massachusetts are
required or authorized to be closed.

        “Capital Assets” means fixed assets, both tangible (such as land,
buildings, fixtures, machinery and equipment) and intangible (such as patents,
copyrights, trademarks, franchises and goodwill); provided that Capital Assets
shall not include any item customarily charged directly to expense or
depreciated over a useful life of twelve (12) months or less in accordance with
GAAP.

        “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

        “Capital Stock” means, with respect to any Person, any class of
preferred, common or other capital stock, warrants, stock options, share capital
or similar equity interest of a Person, including, without limitation, limited
or general partnership interests in a partnership and membership interests in a
limited liability company.

       “Closing” is defined in Section 3.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

        “Company” is defined in the introductory sentence of this Agreement.

        “Consent Agreement” means that certain Consent Agreement, dated as of
the date hereof, among Fleet National Bank, as agent for the Bank Group, and the
Company.

        “Consolidated Capital Expenditures” means amounts paid or Indebtedness
incurred by the Company or any of its Subsidiaries in connection with (i) the
purchase or lease by the Company or any of its Subsidiaries of Capital Assets
that would be required to be capitalized and shown on the balance sheet in
accordance with GAAP or (ii) the lease of any assets by the Company or any
Subsidiary under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated as a Capital Lease.

        “Consolidated Debt” means, as of any date of determination, the total
Debt of the Company and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

        “Confidential Information” is defined in Section 20.

        “Consolidated EBITDA” means, for any period, the sum of:

    (a)        Consolidated Net Income for such period; plus


    (b)        to the extent, and only to the extent, that such aggregate amount
was deducted in the computation of Consolidated Net Income for such period, the
aggregate amount of:


    (i)        Consolidated Interest Expense for such period; and

    (ii)        income tax expense, depreciation expense, amortization expense
and other non-cash expenses of the Company and its Subsidiaries, determined on a
consolidated basis for such Persons;


provided, however, that (i) in connection with the calculation of Consolidated
EBITDA for any period of four consecutive fiscal quarters of the Company, the
financial impact of any acquisition of any Person or assets made by the Company
or any Subsidiary during such period shall be taken into account (based on pro
forma financial statements prepared using the actual historical financial
statements of such Person being acquired, copies of which shall be delivered to
the holders) as if such acquisition had occurred on the first day of such
period, and (ii) (A) for purposes of determining Consolidated EBITDA for any
period which includes any period prior to June 26, 2004, Consolidated EBITDA
shall exclude all Restructuring Charges incurred up to $13,250,000 in the
aggregate, and (B) for purposes of determining Consolidated EBITDA for any
period ending after June 26, 2004, Consolidated EBITDA shall exclude all Noncash
Restructuring Charges incurred up to $7,500,000 in the aggregate during any
Fiscal Year; provided that there shall be no duplication of the amounts referred
to in the foregoing clauses (A) and (B);

        “Consolidated Interest Expense” means, for any period, the aggregate
amount of interest required to be expensed by the Company and its Subsidiaries,
in accordance with GAAP, during such period on all Debt of the Company and its
Subsidiaries outstanding during all or any part of such period, including,
without limitation, expenses consisting of interest in respect of Capital Leases
and Synthetic Leases.

         “Consolidated Net Income” means, for any period, net earnings (or loss)
after income taxes of the Company and its Subsidiaries for such period (taken as
a cumulative whole), determined in accordance with GAAP, after eliminating all
offsetting debits and credits between the Company and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and the Subsidiaries in
accordance with GAAP, provided that there shall be excluded:

    (a)        the income (or loss) of any Person (other than a Subsidiary) in
which the Company or any of its Subsidiaries has an ownership interest, except
to the extent that any such income has been actually received by the Company or
such Subsidiary in the form of cash dividends or similar cash distributions; and


    (b)        any net income or gain (or loss) during such period from any
change in accounting principles in accordance with GAAP.


        “Consolidated Net Worth” means the excess of

    (a)        total assets of the Company and its Subsidiaries, over

    (b)        total liabilities of the Company and its Subsidiaries,

  all as consolidated and determined in accordance with GAAP, provided that such
computation shall not take into account any non-cash losses that may result from
FAS 133 (Accounting for Derivative Instruments and Hedging Activities).


        “"Debt" ” means, with respect to any Person, without duplication,

    (a)        its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;


    (b)        its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including, without limitation, all liabilities created or
arising under any conditional sale or other title retention agreement with
respect to any such property);


    (c)        all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;


    (d)        all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities); and


    (e)        any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.


Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

        “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

        “Default Rate” means the greater of (i) 2% per annum above the rate of
interest on the Notes prevailing at such time or (ii) 2% over the rate of
interest publicly announced from time to time by The Bank of New York, New York,
New York (or its successor) as its “base” or “prime” rate.

        “Department of the U.S. Treasury Rule” means Blocked Persons, Specially
Designated Nationals, Specifically Designated Terrorists, Foreign Terrorist
Organizations, and Specially Designated Narcotics Traffickers: Additional
Designations of Terrorism-Related Blocked Persons, 66 U.S. Fed. Reg. 54,404
(2001) (to be codified at appendix A to 31 CFR chapter V), as amended.

        “Dollar(s)” means the lawful money of the United States of America.

        “Domestic Subsidiary” means each direct and indirect Subsidiary of the
Company that is domiciled, incorporated or organized under the laws of any state
of the United States of America or the District of Columbia (or has any material
assets located in the United States of America or the District of Columbia),
whether existing as of the date hereof or hereafter created or acquired.

        “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.

         “Event of Default” is defined in Section 11.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

        “Fair Market Value” means, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

        “Financing Documents” means, collectively, each of this Agreement, the
Other Agreements, the Notes, the Subsidiary Guaranty, the Intercreditor
Agreement, and all other related agreements, documents and instruments issued or
delivered hereunder or thereunder or pursuant hereto or thereto.

        “Fiscal Year” means, for the Company, a 12 month period ending on the
last Saturday of June in each year.

        “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.

       “Governmental Authority” means

     (a)        the government of

    (i)        the United States of America or any state or other political
subdivision thereof, or


    (ii)        any jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or that asserts jurisdiction over any
properties of the Company or any Subsidiary, or


    (b)        any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.


        “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including, without limitation, obligations
incurred through an agreement, contingent or otherwise, by such Person:

    (a)        to purchase such indebtedness or obligation or any property
constituting security therefor;


    (b)        to advance or supply funds (i) for the purchase or payment of
such indebtedness or obligation, or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such indebtedness or obligation;


    (c)        to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or


    (d)        otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.


In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

        “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

        “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to Section
13.1.

        “Indebtedness” means, with respect to any Person, without duplication,

    (a)        its Debt;


    (b)        all its liabilities in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money);


    (c)        Swaps of such Person; and


    (d)        any Guaranty of such Person with respect to liabilities of a type
described in either of clauses (b) or (c) hereof.


Without limitation of the foregoing, Indebtedness of any Person shall include
all obligations of such Person of the character described in clauses (a) through
(d) to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is deemed to be extinguished under
GAAP.

        “Institutional Investor” means (a) any original purchaser of a Note, (b)
any holder of a Note holding more than 5% of the aggregate principal amount of
the Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, any Qualified
Institutional Buyer or any other similar financial institution or entity,
regardless of legal form.

        “Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of the date hereof, among the Purchasers,
Fleet National Bank and the holders of the 7.23% Senior Notes, substantially in
the form of Exhibit 4.12 hereto.

        “Investment” means any investment, made in cash or by delivery of
property, by the Company or any of its Subsidiaries (i) in any Person, whether
by acquisition of stock, Indebtedness or other obligation or security, or by
loan, Guaranty, advance, capital contribution or otherwise, or (ii) in any
property.

        “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person.

        “Make-Whole Amount” is defined in Section 8.6.

         “Margin Stock” means “Margin Stock” or “Margin Securities”, as such
terms are used in Regulations U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R. Parts 221 and 224.

         “Material” means material in relation to the business, operations,
affairs, financial condition, assets, properties, or prospects of the Company
and its Subsidiaries taken as a whole.

        “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
or any Subsidiary to perform its obligations under any Financing Document to
which it is a party, or (c) the validity or enforceability of any Financing
Document.

       “Memorandum” is defined in Section 5.3.

        “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

        “Noncash Restructuring Charges” means any Restructuring Charge that is
not required to be satisfied through a payment of cash.

       “Notes” is defined in Section 1.

        “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.

        “Other Agreements” is defined in Section 2.

        “Other Purchasers” is defined in Section 2.

        “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

        “Permitted Liens” is defined in Section 10.7.

        “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

        “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.

        “Preferred Stock” means any class of Capital Stock of a Person that is
preferred over any other class of Capital Stock of such Person as to the payment
of dividends or other equity distributions or the payment of any amount upon
liquidation or dissolution of such Person.

        “Priority Debt” means, at any time, without duplication, the sum of:

    (a)        Debt of the Company and any Subsidiary secured by Permitted Liens
(other than Liens arising from Section 7 of the Bank Guaranty); and


    (b)        all Debt of Subsidiaries (other than (i) Debt held by the Company
or a Wholly-Owned Subsidiary thereof, and (ii) Debt of any Subsidiary consisting
of Guaranties if, and only so long as, there shall be outstanding a Guaranty by
such Subsidiary of all obligations of the Company hereunder and under the
Notes).


        “property or properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

        “Purchasers” means the purchasers of the Notes named in Schedule A and
their respective successors and assigns.

         “PTE” is defined in Section 6.2(a).

        “QPAM Exemption” is defined in Section 6.2(d).

        “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

        “Required Holders” means, at any time, the holder or holders of at least
a majority in principal amount of the Notes at the time outstanding (exclusive
of Notes then owned by the Company or any of its Affiliates).

        “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

        “Restructuring Charges” means charges incurred by the Company arising
directly from the exit of a business operation, the write-down or write-off of
goodwill from an acquisition, or the integration of a business entity that is
recorded in its financial statements as (i) an exit cost, (ii) an asset
impairment charge, (iii) losses on disposal of assets, or (iv) other similar
costs, in each case solely to the extent such charges are non-recurring in
nature.

        “Securities Act” means the Securities Act of 1933, as amended from time
to time.

        “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

        “7.23% Senior Notes” means the Company’s 7.23% Senior Notes due November
9, 2008, issued pursuant to the 2001 Note Agreement.

        “7.23% Senior Notes Guaranties” means those certain Subsidiary Guaranty
Agreements, dated as of November 9, 2001 and June 30, 2003, in favor of the
holder of the 7.23% Senior Notes, as amended, restated or supplemented from time
to time.

       “Source” is defined in Section 6.2.

        “Subsidiary” means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries). Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.

        “Subsidiary Guarantors” is defined in Section 4.11.

        “Subsidiary Guaranty” means that certain Subsidiary Guaranty in the form
of Exhibit 4.11 hereto, dated as of the date hereof, executed and delivered by
each Active Domestic Subsidiary party thereto, in favor of the Purchasers.

        “Successor Corporation” is defined in Section 10.8(a).

        “Swaps” means, with respect to any Person, payment obligations with
respect to interest rate swaps, currency swaps and similar obligations
obligating such Person to make payments, whether periodically or upon the
happening of a contingency. For the purposes of this Agreement, the amount of
the obligation under any Swap shall be the amount determined in respect thereof
as of the end of the then most recently ended fiscal quarter of such Person,
based on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

        “Synthetic Lease” means any lease of goods or other property which is
treated as an operating lease under GAAP and as a loan or financing for United
States income tax purposes.

        “Transfer” means and includes, with respect to any Person, any
transaction in which such Person sells, conveys, transfers or leases (as lessor)
any of its property. For the avoidance of doubt, the use of cash or other
property to make Investments shall be deemed not to be a Transfer.

        “2001 Note Agreement” means that certain Note Purchase Agreement, dated
as of November 9, 2001, by and between the Company and The Prudential Insurance
Company of America.

        “2001 Note Agreement Amendment” means that certain amendment to the 2001
Note Agreement, dated as of the date hereof, substantially in the form of
Exhibit 4.15 hereto.

    “U.S.        Anti-Terrorism Order” means Executive Order No. 13,244 of
September 24, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism, 66 U.S. Fed. Reg. 49,079
(2001), as amended.

        “Wholly-Owned Subsidiary” means, at any time, any Subsidiary 100% of all
of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.

--------------------------------------------------------------------------------

EXHIBIT 1


[FORM OF NOTE]


NEW ENGLAND BUSINESS SERVICE, INC.


5.62% SENIOR NOTE DUE JANUARY 20, 2014

No. R-____
[Date]
$_________ PPN: [__]

        FOR VALUE RECEIVED, the undersigned, NEW ENGLAND BUSINESS SERVICE, INC.
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to _____________ or
registered assigns, the principal sum of ____________________ DOLLARS
($__________) on January 20, 2014, with interest (computed on the basis of a
360-day year of twelve 30-day months) (i) on the unpaid balance thereof at the
rate of 5.62% per annum from the date hereof, payable semi-annually on each
January 20 and July 20 in each year commencing July 20, 2004, until the
principal hereof shall have become due and payable, and (ii) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(A) 2% per annum above the interest rate otherwise applicable hereto or (B) 2%
over the rate of interest publicly announced from time to time by The Bank of
New York in New York, New York (or its successor) as its “base” or “prime” rate.
Capitalized terms used and not defined herein have the meaning assigned to such
terms in the Note Purchase Agreements (defined below).

        Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the address shown in the register maintained by the Company for such
purposes or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreements
referred to below.

        This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to separate Note Purchase Agreements, dated as of January 20,
2004 (as from time to time amended, the “Note Purchase Agreements”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreements and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreements.

        This Note is a registered Note and, as provided in the Note Purchase
Agreements, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

        The Company will make required prepayments of principal on the dates and
in the amounts specified in the Note Purchase Agreements. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreements, but not
otherwise.

        If an Event of Default, as defined in the Note Purchase Agreements,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreements.

        THIS NOTE AND THE NOTE PURCHASE AGREEMENT ARE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

NEW ENGLAND BUSINESS SERVICE, INC.


BY:
——————————————
Name: Daniel M. Junius
Title: Executive Vice President,
Chief Financial Officer and Treasurer
